Citation Nr: 1730304	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  13-25 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a compensable rating for right mandible fracture.


REPRESENTATION

Veteran represented by:	Arizona Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1963 to January 1967.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Phoenix, Arizona Department of Veterans Affairs (VA) Regional Office (RO).  In May 2015, a Travel Board hearing was held before the undersigned.  


REMAND

In compliance with the December 2015 remand, the AOJ scheduled a VA examination in May 2016.  The Veteran failed to report to the scheduled evaluation, and the AOJ issued a supplemental statement of the case (SSOC) that same month.  Following the issuance of the SSOC, the Veteran notified the AOJ that he missed his examination because he was hospitalized for pneumonia and requested the examination be rescheduled.  The Veteran provided good cause for failing to report to the May 2016 VA examination.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should schedule an evaluation to determine the nature and extent of the Veteran's current residuals of right mandible fracture.  The entire claims file must be reviewed by the examiner.  All diagnostic testing, to include x-ray and MRI, should be conducted if the examiner determines it is appropriate and necessary.  The examiner should report all signs and symptoms necessary for rating the Veteran's right mandible fracture by completing the appropriate Disability Benefits Questionnaire (DBQ).  The examiner is asked to specifically comment on whether the Veteran's residuals of right mandible fracture are manifested by any of the following: arthritis, nonunion, or malunion of the mandible.

The examiner should also address the impact of the Veteran's disability on his occupational functioning regardless of his current employment status.  A complete explanation based on the specific facts of the case and any relevant medical evidence should be provided.

2.  The AOJ should then review the record and re-adjudicate the claim.  If it remains denied, the AOJ should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


